Sanford, J.
The only question made in this case is, whether the plaintiff, one of the heirs of Frances E. Hubbard, deceased, was at liberty to prove that the said Frances, under whose will the defendants claimed title to the land in controversy, was at the time she made the will, and at the time of her death, a minor between seventeen and twenty-one years of age.
The instrument under which the defendants claimed was in form a testamentary paper, purporting to dispose both of personal property and real estate, had been duly proved, approved, and established by the decree of the proper court of probate, as the last will of the said Frances, and the whole estate had been distributed to the devisees and legatees pursuant to the provisions of said instrument. The record of the court of probate approving said will is in these words: “ At a court of probate,” &c. “ Estate of Frances E. Hubbard, late of Middletown in said district, deceased. An instrument purporting ' to be the last will and testament of Frances E. Hubbard, late of Middletown in said district, deceased, dated the 24th day of September, 1855, was presented in court for probate, and having been duly proved was approved, accepted, and ordered to be recorded.” This record is claimed to be conclusive evidence of the validity of the will, and of the legal devise of the land in question.
Our courts of probate have exclusive jurisdiction of the probate of wills and of the settlement of estates, and their judgments and decrees in relation to real estate stand upon the same footing, and are of the same force, as in regard to personal property. Judson v. Lake, 3 Day, 318. Their judgments in matters within their jurisdiction operate upon the subject matter of adjudication, and conclude all persons interested therein, upon the same principles and to the same extent *423as the judgments of our common law courts conclude the plaintiffs and defendants, and their respective privies, in cases properly before them; and it is elementary law that judgments are, as between the parties to them and their privies, conclusive evidence of the facts directly put in issue in the case and determined by such judgments, whenever the same facts are in question in another suit.
But a judgment is co-extensive only with the issue upon which it is founded, and conclusive only upon the matters necessarily involved, and included within that issue. 1 Greenl. Ev., § 528; 1 Stark. Ev., 201; 1 Cow. & Hills’ notes to Phill. Ev., 587 ; 1 Smith Lead. Cas., 528 ; Coit v. Tracy, 8 Conn., 268. It is not evidence of any fact to be inferred from it by argument as having constituted one of its grounds. Thus, in Blackham’s case, 1 Salk., 290, in trover, the defendant proved that the goods sued for were Jane Blaekham’s in her lifetime, and that he had administered on her estate. The plaintiff claimed that she had married him a few days before her death; in reply to which claim the defendant contended that the plaintiff was precluded from proving such marriage, by the defendant’s letter of administration, because that letter must have been founded upon the fact, or assumption, that there was no such marriage; but Lord Holt received the evidence, remarking that “ what has been directly determined can not be gainsayed, but that is to be intended only of the point directly tried.” Where two or more distinct causes of action are sued for in the same declaration, and there is a general verdict and judgment for the plaintiff, or a judgment for him on default, the record of such judgment is not conclusive evidence that both or all of those causes of action have been passed upon or adjudicated. Thus in Seddon v. Tutop, 6 T. R., 607, the plaintiff sued upon a promissory note, and also for goods sold. The defendant suffered judgment by default, and upon executing the writ of inquiry, the plaintiff being unprepared with evidence regarding the goods, took his verdict and judgment for the note only. In a subsequent action for the goods it was held that the judgment in the first suit was no bar to the plaintiff’s recovery in the second, and that the plaintiff was at *424liberty to prove what took place at the first trial, for the purpose of showing that his verdict and judgment then did not include the price of the goods sued for now. See also Wheeler v. Van Houten, 12 Johns., 311, and Phillips v. Berick, 16 id., 136. So an award upon a submission of all matters in difference is not conclusive evidence that any one particular matter was passed upon, and either party may prove that it was not. Webster v. Lee, 5 Mass., 334.
What then does the judgment of the court of probate in this case conclusively import and establish? The general question before that court was, whether the instrument was the last will and testament of Frances E. Hubbard, and as such entitled to probate. This question necessarily involved an inquiry into her testamentary capacity. If she was seventeen years of age, and was of sound and disposing mind and memory, then she was legally competent to make a will, and if the instrument in question was executed, published and attested as the law required, it was a valid will, and it was the duty of the court of probate to approve, accept and establish it accordingly. It may be indeed, that the court of probate found the testatrix not only seventeen, but also twenty-one years of age; and that it did, would be, perhaps, the natural inference from the general judgment of approval; but that fact is not stated in the record, is not necessarily involved in the decision, and it is not necessary to infer it in order to uphold the judgment. In the case of Seddon v. Tutop, before referred to, issue was tendered upon two independent facts alleged by the plaintiff in his declaration, first, that the defendant made the note, and secondly, that he bought the goods. By suffering a default the defendant confessed that the plaintiff had a good cause of action against him; that is, he confessed the truth of at least so many of the allegations of fact contained in the plaintiff’s declaration as were necessary to uphold a judgment in the plaintiff’s favor. So much the record showed conclusively, but whether that judgment included more or not was open to inquiry. So here the record demonstrates that the court of probate passed upon and found all facts necessary to uphold its judgment and justify its approval of the instrument as a *425will; to wit, the legal capacity and mental competency of the testatrix to make a will, that she had made one in fact and in dne form of law, and that it was duly attested as her will. Without all these facts found the judgment had no legal basis to stand upon. Standing on them it could not be overthrown. Their existence therefore was conclusively established by the record and could not be disproved. But wills are of two kinds —wills of real estate and wills of personal property. Each kind requires a different degree of capacity in the maker — the first represented by twenty-one years of age, the last by seventeen. This record says in substance that the court of probate found that the testamentary paper in question was the will of Erances E. Hubbard, and consequently that she had one degree at least of testamentary capacity, but whether she was found to have had both or not the record does not with conclusive certainty disclose. The will must therefore operate upon something — on one kind of property or on both; otherwise it would not be a will. But to concede to it the efficacy of a will in its operation upon the personal property is all that is necessary to uphold the judgment of approval by the court. Therefore evidence that the testatrix was not twenty-one years old, that she had capacity to make one kind of will but not both, did not impeach the judgment of the court of probate, or contradict any fact appearing on the record to have been expressly found, or necessary to uphold the judgment.
This is not a question of general testamentary capacity, but of the degree of such capacity. Evidence of the testatrix’s insanity, idiocy or imbecility, wbuld have been inadmissible, because that would have tended to disprove her possession of any measure or degree of competency to make any will, and so to contradict a fact necessarily involved in the judgment of the court. So proof of duress or undue influence would have been inadmissible, because if the instrument was not the voluntary expression of the testatrix’s real wishes and intentions, it was not her will, which the judgment of the court directly found it to be. Evidence to prove the instrument a forgery also would have been inadmissible for the s$me reason. If it was a forgery it was not the testatrix’s will, which the court *426of probate directly found it to be. In Judson v. Lake, before referred to, tbe court said that “ every matter of law and fact regarding the validity of wills, both as they respect real and personal estate, is confided to the courts of probate; and the decisions of those courts, while they stand unreversed, are as conclusive as the decisions of any other courts of record on matters within their jurisdictionand it was there decided that the probate of the will was conclusive, and could not be impeached by showing that the testatrix was a married woman when she made it. But it is to be remarked that no such question as is made in this case could have arisen in that. In Judson v. Lake, if the testatrix could not have made that will, she could have made no will at all. Her disability, if any thing, was coverture, and that, like idiocy and insanity, was then an absolute and complete disability to make any will. There was but one issue in the case, and no judgment of approval could possibly have been rendered without the direct and affirmative determination of that issue. As the law then stood a married woman could not make a valid will; but the court of probate had decided that Ann Lake had made a valid will, and therefore must have found that she was not a married woman; and then that fact, having been thus directly found by a court of competent jurisdiction, could not again be called in question. In the case at bar the record does not show that the question whether the testatrix was twenty-one years of age or not was made before the court of probate. The judgment of that court may be upheld without assuming that it was; and, for the purpose of excluding evidence of the truth, no such assumption can be made.
But it is said the court of probate distributed the real estate according to the provisions of the will, and therefore must have found that the will was a valid disposition of that estate, and that the testatrix was legally competent to make it.
But the devisees derive no title from the distribution; that comes from the will. Distribution is the mere partition of the property among the owners of it, and cures no defect in the origin of their title. In making those orders in relation to the distribution, the court of probate doubtless proceeded upon *427tlie .assumption that the whole will was valid, and that the legal title to the land was in the devisees, but it is obvious that no question regarding the capacity of the testatrix, the validity of the will, or the effect of its prior approval, then was, or could have been, made or determined by the court.
Verdicts and judgments are conclusive evidence of the facts which they profess to find and which are necessary to uphold them, because those facts were properly in issue, were the subject of inquiry, and were upon such inquiry judicially determined. But in regard to facts about which the court could have made no inquiry, no inference can be drawn from its determination.
It is not our purpose to question the conclusive efficacy of the judgments of our courts of probate. While they remain unreversed and unappealed from they rest upon the same foundation of principle and of policy which upholds the judgments of all our other courts. But in regard to'all of them, it is of the highest importance to the public tranquillity, no less than to the security of individual rights, that the citizen should be able from the judicial record to ascertain with certainty what has already been decided and what still remains open to litigation. To this end the rigid application of exact and definite rules of interpretation to judicial records is justified and demanded, as well as by the consideration that in so far as such records are held incontrovertible they sometimes operate to exclude evidence of the truth and to perpetuate injustice.
A new trial should be granted.
In this opinion the other judges concurred.